January 26, 2015 Securities and Exchange Commission Division of Corporate Finance treet NE Washington, DC20549 USA Attention: Tia L. Jenkins, Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Dear Sirs/Mesdames: Re:Replicel Life Sciences, Inc. (the “Company”) Form 20-F for the Year Ended December 31, 2013 Filed March 18, 2014 Response Dated January 6, 2015 Response Dated November 14, 2014 File No. 000-50112 We write in response to your letter of January 26, 2015 to David Hall, Chief Executive Officer of the Company. The Company acknowledges that: (a) the company is responsible for the adequacy and accuracy of the disclosure in the filing; (b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (c) the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ David Hall David Hall, CEO & President Suite 2020 – 401 West Georgia Street Vancouver, BCVBB 5A1 RepliCel Life Sciences Inc. 604-248-8699 RepliCel Life Sciences Inc. Suite 2020 – 401 West Georgia St. Vancouver, BCV6B 5A1 T 604.248.8730 F 604.248.8690 info@replicel.com www.replicel.com
